IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: JANUARY 21, 2021
                                                      NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0630-WC

MEGAN SHOEMAKER                                                       APPELLANT



                    ON APPEAL FROM COURT OF APPEALS
v.                          NO. 2019-CA-0039
                     WORKERS’ COMPENSATION BOARD
                            NO. 17-WC-99744



KELLY SERVICES, INC.; HON. JOHN                                       APPELLEES
H. MCCRACKEN, ADMINISTRATIVE
LAW JUDGE; AND WORKERS'
COMPENSATION BOARD



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Megan Shoemaker appeals from the Court of Appeals’ decision upholding

an Administrative Law Judge’s (ALJ) denial of her claims for temporary total

disability benefits and medical benefits relating to her cervical surgery.

Shoemaker argues that the ALJ erred by making findings not supported by

substantial evidence, and misinterpreted Kentucky law regarding cumulative

and acute trauma injuries. Because the ALJ’s findings actually were supported

by substantial evidence, and the distinction between cumulative and acute

injuries is immaterial to the resolution of Shoemaker’s claims, we disagree with

Shoemaker. For the reasons stated below, we affirm the Court of Appeals.
                     FACTS AND PROCEDURAL HISTORY

      Megan Shoemaker worked for Kelly Services, Inc., a job placement

company, from March 4, 2015 until November 13, 2016, and worked

throughout that time at Toyota Manufacturing, Inc. She had been employed

for approximately eleven months at the time of her February, 2016 injury. She

was hired by Toyota and began working as a Toyota employee on November 14,

2016. She worked approximately 40-50 hours per week and her job required

her to operate a forklift and a tugger. While operating the forklift she delivered

parts to specific lanes at the Toyota facility, and was not required to manually

pick up any parts. While working the tugger job she had to physically cut

plastic, flip lids and organize materials, which required her to lift, twist and

bend. She stated that some of the materials were heavy but could not

approximate a weight range. At each delivery stop, she manually took products

off the tugger and left them at the delivery location.

      On February 22, 2016, she was operating on the U Lane and described it

as heavy work. She was working overtime with no break and stated it was

hard to lift the boxes and stay on time, so she began to slow down. The job she

was working that day required a lot of lifting and moving. While working, her

“traps” (trapezius muscle) began to tighten and her arms got tired. She

finished her shift and went home. She was lying on the couch and leaned up

to grab her puppy. When she made a quick turn of her neck, she felt her neck

lock up and also experienced a significant increase in pain.




                                         2
      The next morning Shoemaker sought treatment at Toyota’s medical

facility. On the intake form she stated that she had neck and shoulder blade

spasms that resulted from moving too fast after her muscles were fatigued.

The APRN diagnosed her with a neck muscle strain and recommended ice,

ibuprofen or Tylenol, and gentle stretching and self-massage. She was placed

on work restrictions which required her to sort parts. She sought treatment

with her primary care physician who prescribed muscle relaxers. Toyota would

not allow her to work while taking muscle relaxers, so she was off work for a

few days. Shoemaker testified that during her time off her symptoms

improved.

      In a follow-up appointment with the Toyota medical facility on February

29, 2016, the same APRN noted Shoemaker’s complaints, but stated that

Shoemaker was doing better, had increased her range of motion and decreased

pain. On March 21, 2016 Shoemaker denied any pain, numbness, tingling or

swelling. She was allowed to return to work with reintroduction for two days,

then regular full duty work. A week later she reported no issues or complaints

during a follow-up visit and said she was doing well. Shoemaker had a full

range of motion without pain or tenderness. She was released to full duty and

advised to return as needed. During her deposition Shoemaker testified that

over the next several months between March and November, her symptoms

intermittently recurred but were manageable.

      Shoemaker began receiving treatment from Dr. Rice on January 20, 2017

and she reported neck and right upper extremity pain. Dr. Rice noted

                                       3
decreased strength and reflex and placed her on a ten-pound weight

restriction. On February 16, 2017 she had an epidural steroid injection that

she said made her symptoms worse. Dr. Rice diagnosed herniated discs at C5-

C6 after reviewing an MRI. He noted during a visit on March 10, 2017 that

Shoemaker reported persistent pain and that she was having trouble working

at Toyota. Because all conservative treatment options had failed, Dr. Rice

recommended a discectomy with cervical disc replacement at C5-C6.

Shoemaker saw Dr. John Vaughan for a second opinion on March 30, 2017.

He also noted a two-level disc herniation at C5-C6 and C6-C7. Dr. Vaughan

also believed surgery was a good option for Shoemaker, but provided other

treatment options, like physical therapy.

      Shoemaker’s last day of work at Toyota was April 12, 2017. She filed a

claim for workers’ compensation benefits on May 2, 2017, claiming repetitive

motion injuries to multiple body parts that occurred on February 22, 2016.1

      During a June 9, 2017 visit with Dr. Rice, Shoemaker reported new left-

sided symptoms that went into her neck and trapezius down to her arm.

During this visit Shoemaker had an MRI to make sure she was still a candidate




      1   Shoemaker stated that approximately one week before December 2, 2016, her
previously manageable symptoms grew increasingly worse to the point where she
could not get relief. She ultimately sought medical treatment at Toyota’s medical
facility on December 2, 2016. She testified that the symptoms were so bad that she
tried to seek treatment from her family doctor but was unable to be seen so she went
to the hospital. She was referred to a specialist, Dr. James Rice. Shoemaker filed a
repetitive motion claim against Toyota with a disability manifestation date of
December 2, 2016 and this claim was settled prior to the Final Hearing. Therefore,
the claim against Toyota is not before the Court in this appeal.

                                         4
for cervical surgery. After review, Dr. Rice concluded that a decompression

procedure with a discectomy and fusion was an appropriate treatment option.

      On August 18, 2017 Dr. Rice performed the cervical fusion surgery.

During a follow up appointment, she reported having some tingling and

numbness in her upper extremity, but that her pain overall had improved.

Generally, Dr. Rice noted that Shoemaker was doing well but he recommended

maintaining lifting restrictions and limiting overhead activity. During a follow

up appointment on September 22, 2017 Shoemaker reported a lot of pain in

her shoulder blade and a stiff neck but stated that she did not have any arm

pain. On October 20, 2017 Shoemaker reported right arm numbness and

tingling, stiffness in her neck and back upon waking up, and back pain. She

reported that she had trouble standing for any period of time and believed her

symptoms were work-related. Dr. Rice recommended home exercises for her

low back and to continue using the anti-inflammatory and muscle relaxant

medication she had taken in the past. Overall, regarding her cervical spine

surgery, Dr. Rice stated that Shoemaker was “doing as expected.”

      Shoemaker underwent several medical evaluations at both her attorney’s

and Kelly Services’ requests. Dr. Philip Corbett evaluated Shoemaker on behalf

of Kelly Services on November 27, 2017 and concluded that the episode from

which her problems developed occurred at home, not at work. He opined that

there was no traumatic pathology in Shoemaker’s right shoulder and noted

that there was evidence of radiculopathy at the C5-C6 and C6-C7 levels. He

also stated that further surgical intervention may be necessary at the C7 level.

                                        5
Dr. Corbett opined that if Shoemaker is at MMI, no work restrictions are

necessary but that whether she reached MMI was arguable since further

surgical intervention could be necessary.

      Kelly Services filed the medical report of Dr. Rafid Kakel who conducted

an IME on December 21, 2017. Shoemaker reported neck pain that radiated

into her right arm. Dr. Kakel reviewed her symptom history and past medical

treatment, including the cervical MRI studies. Dr. Kakel diagnosed her with

disc protrusions at C5-C6 and C6-C7. He stated that the only conditions she

has that are causally related to her work for Kelly Services are the cervical and

right shoulder strain. He opined that her work activities with Kelly Services

were not ones that would cause her to have cervical spinal disc protrusions.

Dr. Kakel noted the gap in treatment from March to December 2016 and that

the disc changes at more than one level were more consistent with naturally

occurring changes rather than with changes occurring from work activities or

injury. He specifically stated that there was no causal relationship between the

cervical surgery and Shoemaker’s employment with Kelly Services.

      Dr. Kakel concluded that Shoemaker has no functional impairment that

is causally related to her employment at Kelly Services. He opined that

Shoemaker had a 25% impairment rating because of the cervical surgery

regardless of causation. He also reviewed Dr. Vaughan’s January 2018 report

and issued an addendum report dated December 21, 2017. Dr. Kakel

disagreed with Dr. Vaughan’s opinion as to causation and noted that Dr.

Vaughan failed to consider the alleged mechanism of injury or gap in treatment

                                        6
when forming his opinion. He also opined that the February 2017 MRI

findings, relied on by Dr. Vaughan, were far too removed from the date of

injury to be causally related.

      Dr. Vaughan evaluated Shoemaker at the request of her attorney on

January 22, 2018. He obtained a history that Shoemaker developed neck pain

with pain radiating into her right arm with numbness following the February

22, 2017 incident. According to Dr. Vaughan, there was no evidence of pre-

existing active conditions, and a very clear history of causation. He diagnosed

a herniated disc at C5-C6 and status post anterior cervical discectomy and

fusion at C5-C6. He attributed both diagnoses to the work incident and noted

that all healthcare providers stated that her symptoms began with the work

injury. He placed Shoemaker at MMI on February 18, 2018, which was six

months after her surgery. Dr. Vaughan assessed a 27% impairment rating and

recommended work restrictions that would preclude her from returning to work

at Toyota. He did not anticipate a need for further surgical treatment.

      In an addendum report on April 11, 2018, Dr. Vaughan stated that he

reviewed Dr. Corbett’s report and disagreed regarding causation. During both

of Dr. Vaughan’s visits with Shoemaker, initially for a second opinion on March

30, 2017 and again for the IME on January 22, 2018, Shoemaker made no

mention of the incident with her puppy. After reviewing Shoemaker’s

deposition, Dr. Vaughan noted that it was clear that Shoemaker’s neck and

arm pain began with her work at Toyota on February 22, 2016 and was merely

exacerbated when she reached for her dog and felt her neck lock up. Dr.

                                       7
Vaughan did not believe that this type of reaching episode caused any

significant stress on the cervical spine and could not cause this type of injury.

      Dr. Henry Tutt examined Shoemaker on April 13, 2018 and reviewed

Shoemaker’s deposition testimony and treatment records. He opined that

Shoemaker sustained a cervical strain or sprain because of the February 22,

2016 work incident which resolved no later than March 28, 2016 with

restricted duty, physical therapy and the passage of time. Dr. Tutt noted that

Shoemaker clearly suffered an increase in symptoms after sitting up on her

couch and reaching for her dog. Dr. Tutt stated that following the February 22,

2016 incident Shoemaker became completely asymptomatic and reached

maximum medical improvement (MMI) no later than March 28, 2016. He

opined that Shoemaker did not have an impairment rating and did not require

work restrictions because of the February 22, 2016 injury. Because of the

cervical surgery, Dr. Tutt assessed an impairment rating of 25%, but noted

that this impairment rating has no relationship to the alleged work injury on

February 22 or to any workplace activities at Toyota. He believed the disc

herniation that led to the cervical surgery was spontaneous.

      Dr. Kakel prepared an addendum to his IME on April 18, 2018. Dr.

Kakel reviewed Dr. Vaughan’s IME report and opined that Dr. Vaughan did not

take the mechanism of injury or gap in treatment into consideration when

forming his opinions. Dr. Kakel criticized Dr. Vaughan for relating

Shoemaker’s cervical condition to her work injury primarily because she did

not have any pre-existing neck injuries or conditions. He again highlighted the

                                        8
fact that Shoemaker’s condition improved with treatment and her return to her

regular job. He also reiterated that there was a gap in treatment, which is

consistent with a sprain.

      A final hearing was held on May 21, 2018. Shoemaker testified that as of

that date she experienced stiffness in the mornings and occasionally her neck

locks up. The more active she is, the more her symptoms flare up. Her neck

injury affects her range of motion and at times causes pain to radiate down her

right arm. Although she still performs daily tasks, she must take breaks and

does not lift anything heavy. In his July 18, 2018 Opinion and Order, the ALJ

found that Shoemaker failed to meet the burden of proving that she sustained

anything more than a temporary injury while employed at Kelly Services. The

ALJ noted that Shoemaker did not testify that lifting any particular part caused

her injury. Relying on the opinions of Dr. Kakel and Dr. Tutt, the ALJ

concluded that Shoemaker suffered a temporary cervical strain/sprain and

right shoulder strain injury that resolved on March 28, 2016, the date she

reached MMI and returned to her regular duty work.

      Additionally, the ALJ relied on Drs. Kakel and Tutt in concluding that the

gap in time between March 28, 2016 and December 2, 2016 was sufficient to

terminate any nexus between the original February 22 work injury and her

subsequent cervical surgery. The ALJ dismissed Shoemaker’s claim for

permanent partial disability benefits because she did not sustain a permanent

injury. He also dismissed her claim for temporary total disability benefits




                                       9
because she did not miss more than seven days of work, but awarded medical

benefits from February 22, 2016 to March 28, 2016.

      Shoemaker filed a petition for reconsideration arguing that the ALJ

misinterpreted Dr. Vaughan’s report, and that the reports of Dr. Kakel and Dr.

Tutt did not constitute substantial evidence. The ALJ denied the petition on

August 15, 2018, stating that Shoemaker was rearguing her case and

explaining that while he found that Shoemaker sustained a work-related

injury, it was temporary and not permanent in nature. Further, the ALJ

explained that the gap in time between the date of the injury and Shoemaker’s

cervical surgery was too long to relate the cervical surgery to the work injury.

      Shoemaker appealed to the Workers’ Compensation Board (Board). In an

opinion rendered December 7, 2018, the Board found that there was

substantial evidence to support each of the ALJ’s findings. Further, the Board

rejected Shoemaker’s argument that the ALJ was not fully aware of Dr.

Vaughan’s opinions, and noted that the ALJ was not required to rely on Dr.

Vaughan’s opinions. The Board determined that the opinions of Dr. Kakel and

Dr. Tutt that Shoemaker sustained only a temporary injury constituted

substantial evidence and are supported by the Toyota medical records and

Shoemaker’s testimony. The Board affirmed the ALJ’s Opinion and Order and

the August 15, 2018 Order on Reconsideration.

      In an opinion rendered September 27, 2019 the Court of Appeals

affirmed the Board, agreeing that the ALJ’s assessment of the evidence was

supported by substantial evidence and not clearly erroneous. Noting the

                                        10
function of its review is to correct the Board only where it committed an error

in assessing the evidence so flagrant as to cause gross injustice, W. Baptist

Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992), the Court of Appeals

determined that the Board did not err by affirming the ALJ’s opinion. The

Court of Appeals noted its difficulty in understanding how a 23-year-old

employee with no history of degenerative cervical conditions could

spontaneously develop such a dramatic injury, but reluctantly affirmed the

Board. Shoemaker appealed to this Court, arguing that the opinions of Dr.

Kakel and Dr. Tutt cannot constitute substantial evidence, that the ALJ

misinterpreted the law, and that the ALJ denied her claim based on findings

that are factually inaccurate.

                                   ANALYSIS

      The ALJ, as fact-finder, has the sole authority to determine the quality,

character and substance of the evidence. Square D Co. v. Tipton, 862 S.W.2d

308, 309 (Ky. 1993). “A party who fails to meet its burden before the ALJ must

show on appeal that the unfavorable finding was clearly erroneous because

overwhelming evidence compelled a favorable finding, i.e., that no reasonable

person could have failed to be persuaded by the favorable evidence.” Kroger v.

Ligon, 338 S.W.3d 269, 273 (Ky. 2011). “[T]he ALJ’s findings of fact are entitled

to considerable deference and will not be set aside unless the evidence compels

a contrary finding.” Finley v. DBM Technologies, 217 S.W.3d 261, 264 (Ky. App.

2007). The ALJ awarded Shoemaker medical benefits from February 22, 2016

through March 28, 2016 but denied her claim for permanent income benefits

                                       11
and temporary total disability benefits. Therefore, Shoemaker must prove that

“overwhelming evidence compelled” a finding in favor of permanent income

benefits and temporary total disability benefits. Kroger, 338 S.W.3d at 273.

      In awarding benefits, the ALJ relied primarily on the medical opinions of

Dr. Kakel and Dr. Tutt, who both concluded that Shoemaker’s injury was

temporary and there was no causal connection between the injury and the

cervical surgery. Shoemaker points to the ALJ’s conclusion that the gap in

time between March 28, 2016 and December 2, 2016 is sufficient to terminate

any nexus between the original injury and her subsequent cervical surgery and

argues that because she was seen at KentuckyOne Primary Care Associates on

April 27, 2016, the ALJ’s opinion is based on a factual finding that is clearly

erroneous. Despite references to the April 27 visit in the IME reports, there is

no record of the April 27, 2016 appointment with KentuckyOne Health in

evidence. The ALJ could not consider evidence that was not in the record,

although several of the physicians who examined her referred to an April 27

visit in their reports. If this particular treatment note was important for the

ALJ’s consideration, then Shoemaker should have made it part of the record.

In any event, even if the April 27 office note was in the record, there still would

have been a gap in treatment from April 27 to December 2—more than seven

months.

      The ALJ recognized Shoemaker’s testimony that she continued having

problems a few weeks after she returned to work on March 28, 2016. However,

the ALJ highlighted the fact that Shoemaker did not present these problems to

                                        12
anyone at Kelly Services or Toyota. Shoemaker argues that she is not required

to re-report her injury when her symptoms recurred, which is correct.

However, nothing prohibits the ALJ from considering this fact in determining

whether disability benefits are appropriate. The fact that Shoemaker did not

report any symptoms to her employers is consistent with the gap in treatment

and obviously suggests that her symptoms resolved.

      Shoemaker also argues that Dr. Kakel and Dr. Tutt ignored evidence and

gave no explanation as to how Shoemaker could have reached MMI on March

28, 2016, then experienced the same previously reported symptoms on April

27, 2016. Although there was evidence to support a different finding, the ALJ,

as fact finder, has the sole authority to determine the weight, credibility,

substance and inferences to be drawn from the evidence. Paramount Foods,

Inc. v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985). Again, to prevail on appeal

Shoemaker must show that “overwhelming evidence compelled” a finding in her

favor. Kroger, 338 S.W.3d at 273. The evidence contrary to the ALJ’s findings

was not overwhelming and the ALJ’s conclusions were reasonably supported by

the medical evidence. “[A] finding which can reasonably be made is, perforce,

not clearly erroneous. A finding which is unreasonable under the evidence

presented is ‘clearly erroneous’ and, perforce, would ‘compel’ a different

finding.” Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986).

      In his opinion, the ALJ stated that he relied on Shoemaker’s testimony as

well as the medical reports of Dr. Kakel and Dr. Tutt in determining that

Shoemaker’s injury was temporary and that no nexus existed between the

                                        13
cervical surgery and the work injury. Much of the evidence suggests that

Shoemaker sustained a temporary work injury and it was entirely reasonable

for the ALJ to reach that conclusion. The Board specifically noted that the

ALJ’s conclusions were consistent with Shoemaker’s deposition testimony and

her Toyota medical records. The Court of Appeals likewise held that the ALJ

did not commit error in assessing the evidence. We agree.

      Shoemaker cites Cepero v. Fabricated Metals Corp., 132 S.W.3d 839 (Ky.

2004), arguing that a medical opinion based on a corrupt history cannot

constitute substantial evidence. However, in Cepero the workers’

compensation claimant himself neglected to provide substantial information to

his examining physicians regarding a major injury to the same injured body

part prior to the work injury. The opinions of Dr. Kakel and Dr. Tutt were not

corrupted in that fashion. Dr. Tutt reviewed all medical records, and the IME

reports of Dr. Kakel and Dr. Vaughan, as well as Shoemaker’s deposition

testimony. Dr. Kakel reviewed Shoemaker’s medical records and considered

the information she provided during the examination. He also reviewed two

MRI studies of Shoemaker’s cervical spine. We cannot say that either of these

physicians cited incomplete or inaccurate information. Both physicians were

aware of Shoemaker’s medical history and formed their opinions based on

several sources of information. Therefore, these opinions constitute

substantial evidence and the standard to reverse the ALJ’s findings on appeal

has not been met.




                                      14
      Dr. Kakel stated that Shoemaker “went several months without the need

for any formal treatment from March 2016 to December 2016.” Even though

Shoemaker apparently sought treatment at KentuckyOne Primary Care

Associates on April 27, 2016 (again, no medical record substantiating this is in

the record), this isolated statement by Dr. Kakel does not render his entire

examination and report inaccurate. It is unclear what constitutes “formal

treatment,” and we cannot conclude that this statement constitutes inaccurate

or incomplete information. Further, in the list of “Records Review” Dr. Kakel

lists that he reviewed the records of Nikita Sutton, APRN. Although the April

27 KentuckyOne record is not available, Dr. Tutt noted that during that visit,

Nikita Sutton, APRN recommended an MRI. It is possible that Dr. Kakel

reviewed the missing record, and merely overlooked the fact that Shoemaker

sought treatment on that date in concluding that she did not need formal

treatment between March 2016 and December 2016. We also note that

Shoemaker failed to inform Dr. Kakel about the incident at home with her

puppy on the evening of February 22, 2016, an incident which other

physicians believed to be a potential cause of her February 22 injury.

      Shoemaker also argues that the ALJ misinterpreted the law regarding

single trauma and cumulative trauma injuries and did not properly consider

whether Shoemaker had a cumulative trauma injury. In her view, the ALJ’s

misinterpretation of the law caused him to reject Dr. Vaughan’s opinion

without proper consideration.

      In his opinion, the ALJ stated

                                       15
      Miss Shoemaker pled the case, and has testified, that her injury
      occurred because of the repetitive motion caused by the fast pace
      movements required in the tugging portion of her job. This job
      required her to lift parts that she stated were heavy. However, she
      had been at this job for just under a year when she complained of
      her neck and right shoulder spasms and pain. She has not
      testified to lifting any specific part that caused a traumatic incident
      that produced her symptoms. . . . There is a difference in the
      required proof for a cumulative trauma claim as opposed to an
      acute trauma claim.

      The ALJ did not misinterpret the law pertaining to cumulative trauma

and acute trauma injuries, and regardless, this distinction is irrelevant in this

case because absolutely no medical evidence supported a cumulative trauma

claim. None of the physicians who conducted an IME concluded that

Shoemaker suffered a cumulative trauma injury. Dr. Kakel labeled

Shoemaker’s temporary injury as “acute,” and Dr. Vaughan attributed

Shoemaker’s symptoms to the single work injury on February 22. Dr. Tutt

attributed Shoemaker’s cervical strain to the single work incident, and Dr.

Corbett opined that “the episode” for which her problems developed occurred at

home, not in the workplace.

      Despite Shoemaker’s deposition testimony that arguably suggested a

cumulative trauma injury and her description on her initial workers’

compensation claim forms that she suffered a cumulative trauma injury, no

physician opined that her injuries were cumulative. Each physician pointed to

her work on February 22 as a basis for her complaints, and the ALJ relied on

these opinions in concluding that Shoemaker sustained a temporary injury.

In Robertson v. United Parcel Service, 64 S.W.3d 284, 286 (Ky. 2001), the Court

reviewed temporary versus permanent disability benefits. “[I]n order to qualify
                                        16
for an award of permanent partial disability under KRS 342.730, the claimant

was required to prove not only the existence of a harmful change as a result of

the work-related traumatic event, he was also required to prove that the

harmful change resulted in a permanent disability as measured by an AMA

impairment.” Id. Therefore, a claimant can suffer a temporary work-related

injury, but fail to prove a permanent injury. The ALJ’s opinion makes it clear

that the only harmful change Shoemaker experienced because of the work-

related injury was temporary in nature. Any other conditions which

necessitated the cervical surgery were not work related. The ALJ properly

relied on the medical evidence in the record in reaching his conclusions.

      “Although a party may note evidence which would have supported a

conclusion contrary to the ALJ’s decision, such evidence is not an adequate

basis for reversal on appeal.” Ira A. Watson Dept. Store v. Hamilton, 34 S.W.3d

48, 52 (Ky. 2000) (citing McCloud v. Beth-Elkhorn Corp., 514 S.W.2d 46 (Ky.

1974)). While there is conflicting medical evidence in the record, Shoemaker

must demonstrate that the evidence was so overwhelming as to compel a

favorable finding. Kroger, 338 S.W.3d at 273. She failed to do so. Therefore,

the ALJ did not err in denying her claim for permanent disability benefits.

                                 CONCLUSION

      The ALJ did not misconstrue the evidence or ignore Shoemaker’s legal

arguments. The determination that Shoemaker suffered a temporary injury

was supported by her deposition testimony and the medical records.




                                       17
Accordingly, we affirm the Court of Appeals decision affirming the Board and

upholding the ALJ’s opinion and order.

      Minton, C.J.; Conley, Hughes, Lambert, Nickell, and VanMeter, JJ.,

concur. Keller, J., concurs in result only.



COUNSEL FOR APPELLANT:

Jackson Wayne Watts


COUNSEL FOR APPELLEE,
KELLY SERVICES, INC.

Rodney Joseph Mayer




                                       18